Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Dr. Kemal Ebcioglu, on 2/04/21. Claims 1 are amended as follows:
Claim 1, A hypervisor system for virtualizing application-specific supercomputers, the system comprising: (a)    at least one software-virtual hardware pair consisting of a software application, and an application-specific virtual supercomputer for accelerating the software application, where: i.    the application-specific virtual supercomputer comprises a plurality of virtual tiles; and ii.    the software application and the virtual tiles communicate among themselves with communication messages; (b)    a plurality of reconfigurable physical tiles, where each virtual tile of each application-specific virtual supercomputer can be implemented on at least one reconfigurable physical tile, by configuring the reconfigurable physical tile to perform the virtual tile’s function; and (c)    a scheduler implemented in hardware, for parallel pre-emptive scheduling of the virtual tiles on the reconfigurable physical tiles;
where the scheduler is separate from the reconfigurable physical tiles; and where the scheduler is able to simultaneously perform a plurality of pre-emptive scheduling actions, where a pre-emptive scheduling action comprises pre-empting a virtual tile operating on a reconfigurable physical tile, letting the virtual tile remain pre-empted for a period of time, and then resuming operation of the pre-empted virtual tile on a possibly different reconfigurable physical tile; and where the virtual tile retains ability to receive a message  when pre-empted; and where the scheduler includes hardware for ensuring that incoming messages to a virtual tile being pre-empted are not lost or misdelivered as a result of one of the simultaneous pre-emptive scheduling actions, where in each of the plurality of reconfigurable physical tiles, the hardware comprises hardware counters to count messages sent to a virtual tile but not yet received by the virtual tile; and before the scheduler pre-empts a virtual tile v1, for each virtual tile v0 sending messages to the virtual tile v1, the scheduler temporarily prevents further messages from being sent from the virtual tile v0 to the virtual tile v1 and waits for all messages already sent from the virtual tile v0 to the virtual tile v1 to arrive at the virtual tile v1, by utilizing the hardware counters.

Reason for Allowance 
The prior art made of record does not teach or fairly suggest the combination of elements, as recited in independent claims 1. The prior art of records does not suggest the combination of “where the virtual tile retains ability to receive a message  when pre-empted; and where the scheduler includes hardware for ensuring that incoming messages to a virtual tile being pre-empted are not lost or misdelivered as a result of one of the simultaneous pre-emptive scheduling actions, where in each of the plurality of reconfigurable physical tiles, the hardware comprises hardware counters to count messages sent to a virtual tile but not yet received by the virtual tile; and before the scheduler pre-empts a virtual tile v1, for each virtual tile v0 sending messages to the virtual tile v1, the scheduler temporarily prevents further messages from being sent from the virtual tile v0 to the virtual tile v1 and waits for all messages already sent from the virtual tile v0 to the virtual tile v1 to arrive at the virtual tile v1, by utilizing the hardware counters”.
More specifically the prior art does teach “A hypervisor system for virtualizing application-specific supercomputers, the system comprising: (a)    at least one software-virtual hardware pair 
These features together with other limitations of the independent claim are novel and non-obvious over the prior art of record. The dependent claims being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199